Citation Nr: 0840265	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for right shoulder tendonitis.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back condition from May 4, 2001 to November 24, 
2003.

3.  Entitlement to an initial rating higher than 20 percent 
for a low back condition since November 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1980 to 
November 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, which granted service connection and assigned 
an initial 20 percent rating for the right rotator cuff 
tendonitis and an initial 10 percent rating for degenerative 
disc disease (DDD) of L4-L5, each effective from May 4. 2001.

In a March 2004 rating decision, the RO granted a higher 
initial rating of 20 percent, for DDD of L4-L5, retroactively 
effective from November 25, 2003.

In addition, another RO decision in March 2008 granted 
service connection for radiculopathy, right lower extremity 
and assigned a 20 percent rating retroactively effective from 
April 20, 2004.

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  Further, while the RO has assigned a higher 
initial rating of 20 percent for DDD of L4-L5, effective 
November 25, 2003, during the pendency of this appeal, as a 
higher rating is available before and after the November 25, 
2003 date, and the veteran is presumed to seek the maximum 
available benefit, the claim for a higher rating for DDD of 
L4-L5 remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board remanded this case in December 2006 to provide a 
corrective VCAA notice letter, additional VA treatment 
records and an appropriate orthopedic and neurological 
examination.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on each claim.

Following the Board's December 2006 Remand, the Board 
received a VA medical treatment report dated in January 2006.  
This report indicates the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
Since these additional records are potentially relevant to 
his appeal with VA, especially as they may concern the 
conditions at issue, attempts must be made to obtain this 
additional evidence.  38 C.F.R. § 3.159(c)(2).  See also Lind 
v. Principi, 3 Vet. App. 493, 494 (1992) and Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all documents pertaining to the 
veteran's SSA disability decision, and 
then associate these documents with his 
claims file for consideration in his 
appeal.  These records should include, but 
are not limited to, copies of any decision 
on the claim for disability benefits, as 
well as any medical records used to make 
the determination of entitlement, any 
hearing transcripts, etc.  Efforts to 
obtain these records should also be 
documented.

2.  Thereafter readjudicate the veteran's 
claims for an initial rating higher than 
10 percent for a low back condition from 
May 4, 2001 to November 24, 2003, an 
initial rating higher than 20 percent for 
a low back condition since November 25, 
2003, and an initial rating higher than 20 
percent for right shoulder tendonitis in 
light of any additional evidence obtained.  
If these claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




